Title: From Thomas Jefferson to Frederick A. Mayo, 14 June 1822
From: Jefferson, Thomas
To: Mayo, Frederick A.


Dear Sir
Monticello
June 14. 22.
I sent you the other day about 20. small volumes to be bound. when ready be pleased to deliver them securely done up in strong paper, to Colo Peyton who will forward them by a waggon and at the same time send me your bill which shall be promptly paid. remember always to put silk tapes into the volumes I salute you with friendship and respect.Th: JeffersonP.S. do not forget the Johnson’s dicty